Citation Nr: 1008915	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for varicose veins of the left leg, and if so, 
whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2009, the Court 
granted a Joint Motion to Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that in Kent v. Nicholson, 20 
Vet.App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty to 
assist notice, which must be provided to a Veteran who is 
petitioning to reopen a claim, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court held that 
the VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim as well as the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a claim for service connection may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, that the Secretary look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In its Joint Motion, the Court notes that the Veteran sought 
to reopen his claim for service connection for varicose veins 
of the left leg in July 2003.  In his claim to reopen, the 
Veteran referred to surgery for vein stripping performed at 
the Philadelphia Naval Hospital in 1947.  Unfortunately, the 
1947 records had previously been considered in conjunction 
with the June 1947 final denial of the Veteran's claim.  

The RO sent the Veteran a letter stating that the Veteran's 
claim for entitlement to service connection for a left leg 
condition had been received, but did not mention varicose 
veins, nor did it mention that new and material evidence was 
required to reopen the claim.  In December 2003, the RO 
denied the claim, stating that new and material evidence had 
not been submitted for the claim for service connection for 
varicose veins.  The Veteran disagreed, asserting that the RO 
did not consider the 1947 surgery records.  In March 2004, 
the RO provided the Veteran with a letter stating that new 
and material evidence was necessary to reopen his claim.  A 
December 2004 statement of the case reopened the Veteran's 
claim, but denied the claim because the evidence did not 
indicate that the varicose veins were incurred or aggravated 
by active service.  The Veteran perfected his appeal.  

In a February 2009 Board decision, the Board found that the 
Veteran was not prejudiced by the lack of timely Kent notice, 
and further found that the Veteran had not submitted new and 
material evidence to reopen his claim.  However, the 
September 2009 Joint Motion disagreed and found that the 
notice provided to the Veteran was confusing and thus the 
Veteran was never given an opportunity to obtain new and 
material evidence as he was led to believe that the 1947 
surgery records would be sufficient to substantiate his 
claim.  Thus, the Court found that the Veteran was prejudiced 
by the lack of timely Kent notice.

Thus, the Veteran should be provided with a letter that 
specifies that the prior claim for service connection was 
denied on the bases that the Veteran's varicose veins were 
not incurred in or aggravated by his active service, and that 
his 1947 surgery to treat his varicose veins took place more 
than one year after his discharge from service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.	The AMC should send a revised duty to 
assist notice informing the Veteran of 
the information and evidence necessary to 
establish service connection for a 
disability, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous June 
1947 denial. Specifically, the letter 
must inform the Veteran that the claim 
was previously denied based on a lack of 
evidence that the Veteran's varicose 
veins were incurred in or aggravated by 
his active service, and that his surgery 
to treat his varicose veins occurred more 
than one year after his discharge from 
active service.  

The letter should also include notice of 
what evidence, if any, the claimant is 
expected to obtain and submit, and what 
evidence will be retrieved by VA, as well 
as notice that the Veteran should provide 
any evidence in his possession that 
pertains to the claim.  See Quartiuccio 
v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  Notice 
of the type of evidence necessary to 
establish an increased rating and an 
effective date in the event that service 
connection is awarded should also be 
provided.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The Veteran should then be afforded an 
opportunity to submit a response.  
Thereafter, the AMC should undertake any 
appropriate development of the evidence.

3.	If any additional evidence is obtained, 
the AMC should readjudicate the 
Veteran's current claim on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



